Registration No. 9551 

   

[logo.jpg]

 

BERMUDA

  

TAX ASSURANCE

 

WHEREAS the Minister of Finance ("the Minister"), pursuant to section 2 of the
Exempted Undertakings Tax Protection Act 1966 , is authorised to enter into an
arrangement with any exempted undertaking upon application.

 

WHEREAS such undertakings may be given an assurance that in the event of there
being enacted in Bermuda any legislation imposing tax computed on profits or
income or computed on any capital asset, gain or appreciation, or any tax in the
nature of estate duty or inheritance tax, then the imposition of any tax
described herein shall not be applicable to such undertakings or to any of its
operations or the shares, debentures or other obligations of the said
undertakings.

 

THEREFORE the Minister, upon application, hereby grants the aforementioned
assurance to:

 

Am Trust International Insurance, Ltd.

("the Undertaking")

 

PROVIDED THAT this assurance shall not be construed so as to:

 



(i)prevent the application of any such tax or duty to such persons as are
ordinarily resident in these Islands; and

 

(ii)prevent the application of any tax payable in accordance with the provisions
of the Land Tax Act 1967 or otherwise payable in relation to the land leased to
the Undertaking.

 

THIS TAX ASSURANCE shall be in effect until the 31st day of March 2035.

 

  Given under my hand this   l6th day of January 2012   /s/ Stephen Lowe  
Stephen Lowe   Registrar of Companies   for MINISTER OF FINANCE

 

 

 

 

Registration No. 46151

  

[logo.jpg] 

 

BERMUDA 

 



TAX ASSURANCE

 

WHEREAS the Minister of Finance ("the Minister"), pursuant to section 2 of the
Exempted Undertakings Tax Protection Act 1966 , is authorised to enter into an
arrangement with any exempted undertaking upon application.

 

WHEREAS such undertakings may be given an assurance that in the event of there
being enacted in Bermuda any legislation imposing tax computed on profits or
income or computed on any capital asset, gain or appreciation, or any tax in the
nature of estate duty or inheritance tax, then the imposition of any tax
described herein shall not be applicable to such undertakings or to any of its
operations or the shares, debentures or other obligations of the said
undertakings.

 

THEREFORE the Minister, upon application, hereby grants the aforementioned
assurance to:

 

AmTrust Equity Solutions Ltd.

("the Undertaking")

 

PROVIDED THAT this assurance shall not be construed so as to:

 



(i)prevent the application of any such tax or duty to such persons as are
ordinarily resident in these Islands; and

 

(ii)prevent the application of any tax payable in accordance with the provisions
of the Land Tax Act 1967 or otherwise payable in relation to the land leased to
the Undertaking.

 

THIS TAX ASSURANCE shall be in effect until the 31st day of March 2035.

 

 

Given under my hand this

l7th day of January 2012

  /s/ Stephen Lowe   Stephen Lowe  

Registrar of Companies

for MINISTER OF FINANCE

 



 

 

 

Registration No. 45882 

 

[logo.jpg] 

 

BERMUDA 

 

TAX ASSURANCE

 

WHEREAS the Minister of Finance ("the Minister"), pursuant to section 2 of the
Exempted Undertakings Tax Protection Act 1966 , is authorised to enter into an
arrangement with any exempted undertaking upon application.

 

WHEREAS such undertakings may be given an assurance that in the event of there
being enacted in Bermuda any legislation imposing tax computed on profits or
income or computed on any capital asset, gain or appreciation, or any tax in the
nature of estate duty or inheritance tax, then the imposition of any tax
described herein shall not be applicable to such undertakings or to any of its
operations or the shares, debentures or other obligations of the said
undertakings.

 

THEREFORE the Minister, upon application, hereby grants the aforementioned
assurance to:

 

Agent Alliance Reinsurance Company, Ltd.

("the Undertaking")

 

PROVIDED THAT this assurance shall not be construed so as to:

 

(i)prevent the application of any such tax or duty to such persons as are
ordinarily resident in these Islands; and

 

(ii)prevent the application of any tax payable in accordance with the provisions
of the Land Tax Act 1967 or otherwise payable in relation to the land leased to
the Undertaking.

 

THIS TAX ASSURANCE shall be in effect until the 31st day of March 2035.

 



  Given under my hand this
25th day of October 2011   /s/ Maria Boodram   Maria Boodram   Acting Registrar
of Companies   for MINISTER OF FINANCE



  



 

 

 



Registration No. 40389

 

[logo.jpg]

 

BERMUDA

 



TAX ASSURANCE

 

WHEREAS the Minister of Finance (“the Minister”), pursuant to section 2 of the
Exempted Undertakings Tax Protection Act 1966, is authorised to enter into an
arrangement with any exempted undertaking upon application.

 

WHEREAS such undertakings may be given an assurance that in the event of there
being enacted in Bermuda any legislation imposing tax computed on profits or
income or computed on any capital asset, gain or appreciation, or any tax in the
nature of estate duty or inheritance tax, then the imposition of any tax
described herein shall not be applicable to such undertakings or to any of its
operations or the shares, debentures or other obligations of the said
undertakings.

 

THEREFORE the Minister, upon application, hereby grants the aforementioned
assurance to:

 

All Investment Holdings Ltd.

(“the Undertaking”)

 

PROVIDED THAT this assurance shall not be construed so as to:

 

(i)prevent the application of any such tax or duty to such persons as are
ordinarily resident in these Islands; and

 

(ii)prevent the application of any tax payable in accordance with the provisions
of the Land Tax Act 1967 or otherwise payable in relation to the land leased to
the Undertaking.

 

THIS TAX ASSURANCE shall be in effect until the 31st day of March 2035.

 

 

  Given under my hand this   29th day of February 2012   /s/ Stephen Lowe  
Stephen Lowe   Registrar of Companies   for MINISTER OF FINANCE

 



 

 

  

Registration No. 37352

 

[logo.jpg]

 

BERMUDA 

 

TAX ASSURANCE

 

WHEREAS the Minister of Finance (“the Minister”), pursuant to section 2 of the
Exempted Undertakings Tax Protection Act 1966, is authorised to enter into an
arrangement with any exempted undertaking upon application.

 

WHEREAS such undertakings may be given an assurance that in the event of there
being enacted in Bermuda any legislation imposing tax computed on profits or
income or computed on any capital asset, gain or appreciation, or any tax in the
nature of estate duty or inheritance tax, then the imposition of any tax
described herein shall not be applicable to such undertakings or to any of its
operations or the shares, debentures or other obligations of the said
undertakings.

 

THEREFORE the Minister, upon application, hereby grants the aforementioned
assurance to:

 

All Insurance Management Limited

(“the Undertaking”)

 

PROVIDED THAT this assurance shall not be construed so as to:

 

(i)prevent the application of any such tax or duty to such persons as are
ordinarily resident in these Islands; and

 

(ii)prevent the application of any tax payable in accordance with the provisions
of the Land Tax Act 1967 or otherwise payable in relation to the land leased to
the Undertaking.

 

THIS TAX ASSURANCE shall be in effect until the 31st day of March 2035.

 

 

  Given under my hand this   29th day of February 2012   /s/ Stephen Lowe  
Stephen Lowe   Registrar of Companies   for MINISTER OF FINANCE

 



 

 

 

Registration No. 37306

 

[logo.jpg]

 

BERMUDA 

 

TAX ASSURANCE

 

WHEREAS the Minister of Finance (“the Minister”), pursuant to section 2 of the
Exempted Undertakings Tax Protection Act 1966, is authorised to enter into an
arrangement with any exempted undertaking upon application.

 

WHEREAS such undertakings may be given an assurance that in the event of there
being enacted in Bermuda any legislation imposing tax computed on profits or
income or computed on any capital asset, gain or appreciation, or any tax in the
nature of estate duty or inheritance tax, then the imposition of any tax
described herein shall not be applicable to such undertakings or to any of its
operations or the shares, debentures or other obligations of the said
undertakings.

 

THEREFORE the Minister, upon application, hereby grants the aforementioned
assurance to:

 

All Reinsurance Broker Ltd.

(“the Undertaking”)

 

PROVIDED THAT this assurance shall not be construed so as to:

 

(i)prevent the application of any such tax or duty to such persons as are
ordinarily resident in these Islands; and

 

(ii)prevent the application of any tax payable in accordance with the provisions
of the Land Tax Act 1967 or otherwise payable in relation to the land leased to
the Undertaking.

 

THIS TAX ASSURANCE shall be in effect until the 31st day of March 2035.

 

 

  Given under my hand this   29th day of February 2012   /s/ Stephen Lowe  
Stephen Lowe   Registrar of Companies   for MINISTER OF FINANCE

 



 

